                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MANPOWERGROUP US, INC.,                            )
                                                   )
                Plaintiff,                         )
                                                   )
          vs.                                      )          No. 4:18-CV-1892 SPM
                                                   )
                                                   )
SAPPHIRE BAKERY COMPANY, LLC.,                     )
                                                   )
            Defendant.                             )


                                MEMORANDUM AND ORDER


       This matter is before the Court on Plaintiff’s Motion for Default Judgment. (Doc. 6).

For the reasons set forth below, the motion will be denied without prejudice.

       Plaintiff has filed a motion for default judgment against Defendant Sapphire Bakery

Company, LLC. As a procedural matter, Plaintiff must obtain an entry of default by the Clerk of

Court pursuant to Federal Rule of Civil Procedure 55(a) before seeking a default judgment

pursuant to Rule 55(b). Rule 55(a) allows default to enter against a party when it “has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise . . ..” Fed. R. Civ. P.

55(a). An entry of default from the Clerk of the Court pursuant to Rule 55(a) must precede the

grant of a default judgment under Rule 55(b). See Precinct, Inc. v. MWS, LLC, No. 4:13CV2391

SNLJ, 2014 WL 3734276, at *1 (E.D. Mo. July 28, 2014) (“Plaintiff’s motion for default judgment

must be denied on the basis that an entry of default from the Clerk of the Court pursuant to Rule

55(a) is a prerequisite to and must precede the grant of a default judgment under Rule 55(b).”)

(citing Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 783 (8th Cir. 1998)).

       The Court will therefore deny Plaintiff’s motion for default judgment without prejudice to

refiling. Plaintiff shall file a motion for entry of default by the Clerk of Court under Rule 55(a),

reciting all relevant facts regarding service of process and Defendant’s alleged failure to plead or
otherwise defend. Assuming the Clerk of Court enters default against Defendant, Plaintiff may

refile its motion for default judgment pursuant to Rule 55(b).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment (Doc. 6) is

DENIED without prejudice.



                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 13th day of December, 2018.




                                                2
